Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 28, 1975, which affirmed the decision of a referee disqualifying claimant from receiving benefits upon the ground that she lost her employment through her own misconduct. The board found that the claimant, while involved in an argument with her supervisor over vacation dates, challenged her supervisor to fire her and also advised the supervisor that she would take the vacation she wanted anyway and report that illness was the cause ¡of her absence. Claimant’s explanation and version of the incident merely presented questions of fact and credibility for the board. Since these questions are solely within the province of the board and its resolution of them is supported by substantial evidence, the determination should be affirmed (Matter of Lester [Catherwood] 30 AD2d 1025). Decision affirmed, without costs. Sweeney, J. P., Kane, Mahoney, Main and Reynolds, JJ., concur.